Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION.  
Status of the Application
	Claims 1-18 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 10/14/2021 and 09/03/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugo et al. (US 20190240346 cited on IDS filed 09/03/2021) as evidenced by Bjarne et al. ("The myotonic dystrophies: molecular, clinical, and therapeutic challenges." The Lancet Neurology 11.10 (2012): 891-905 cited on IDS filed 09/03/2021), Bodine, Sue C., et al. ("Identification of ubiquitin ligases required for skeletal muscle atrophy." Science 294.5547 (2001): 1704-1708), Vignaud et al. (Neuromuscular Disorders 20 (2010) 319-325) and Parmar et al. ("5′‐(E)‐Vinylphosphonate: A Stable Phosphate Mimic Can Improve the RNAi Activity of siRNA–GalNAc Conjugates." ChemBioChem 17.11 (2016) cited on IDS filed 09/03/2021).
The claims are drawn to a oligonucleotide conjugate comprising an anti-transferrin receptor antibody or antigen-binding fragment thereof conjugated to a polynucleotide that mediates RNA interference against the Murf1 mRNA preferentially in a muscle cell, wherein the polynucleic acid molecule is a single-stranded antisense oligonucleotide, wherein the polynucleic acid molecule mediates RNA interference against the human DMPK mRNA via RNase H activity in the muscle cell and wherein 
Sugo et al. discloses a polynucleic acid molecule conjugate comprising an anti-transferrin receptor antibody conjugated to a polynucleic acid molecule. (paragraphs [0021], [0022], [0025], [0028], and [0074]) and disclose the polynucleic add molecule of the conjugate mediates RNA interference against a target mRNA preferentially in muscle, compared with other tissues such as liver or spleen, stating that “after 48 hours, HPRT silencing was confirmed in cardiac and gastrocnemius muscles, but not confirmed in liver, spleen, and other tissues”. (paragraph [0199] and FIG. 4C). Sugo et al. further disclose CD71 is a transferrin receptor on the surface of cells and is taken into cells by endocytosis (see [0002] and [0065]).
Sugo et al. disclose “As used herein, the term ‘nucleic acid’ include natural nucleic acid such as natural DNA and natural RN A, antisense oligonucleotide (ASO), modified nucleic acid such as modified DNA and modified RNA, artificial nucleic acid, and a combination of these. Examples of the modified nucleic acid include fluorescent dye-modified nucleic acid, biotinylated nucleic acid, and nucleic acid into which a cholesteryl group is introduced. In order to increase the stability, RNA may have 2'-Q~methyI modification, or 2'-fluoro modification or 2'-methoxyethy! (MOE) on a base or may have a replacement of a phosphodiester bond in the nucleic acid backbone by a phosphorothioate bond.” (Paragraph [0062]) and teach polynucleotide conjugates from 8 to 50 nucleotides in length [0177].
Sugo et al. discloses that the DMPK gene can be a target gene in skeletal muscle (paragraph [0160]) and that the target mRNA can be human mRNA, and that 
Sugo et al. describes an anti-transferrin receptor antibody that comprises two light chain variable domains and two heavy chain variable domains and that the anti-transferrin receptor antibody of the conjugate can include two light chain variable domains and two heavy chain variable domains: “The antibody has a structure of two  
composed of a heavy chain variable region (VH), heavy chain constant, regions (CHI, CH2 and Cl 13), and a hinge region located between the heavy chain variable region and the heavy-chain constant region. The light chain is composed of the light chain variable region (VL) and the light chain constant, region (CL).” (paragraph [0057]).
Sugo et al. discloses the polynucleotide can comprise a 5’-terminal modification for stabilization (see [0117 and 0137].
Bodine et al. describes identification of an ubiquitin ligase Murf1 as being required for skeletal muscle atrophy and found that mice deficient in Murf1 were resistant to atrophy (see page 1704-1706). Further Bodine states their current studies identify Murf1 as a marker of skeletal muscle atrophy and potential targets for therapeutic intervention to prevent the loss of skeletal muscle in clinical settings of atrophy (see page 1707).

Both Bodine and Vignaud et al. suggest this muscle atrophy caused by Murf1 could be involved in this muscle loss in DM1 patients thus providing motivation for one of skill in the art to target this gene using the methods of Sugo et al. 
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would 
A person of skill in the art would have good reason to pursue inhibition of Murf1 using the known method of Sugo et al. given both Bodine and Vignaud et al. provides a direct correlation between muscle wasting and increased expression of Murf1.
Parmer et al. teach it was well known in the art that modifying the 5’ end of a nucleic acid molecule with vinyl phosphate improved the delivery of nucleic acid conjugates (see Fig 1, Table 3 and page 989).
It would have been obvious and one of skill in the art would have been further motivated to conjugate the nucleic acid with a 5’ terminal modification comprising a vinyl phosphate as the prior art has shown improvement of delivery a nucleic acid.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
	
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.								
										

/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635